UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-6154



FRIZELL STEPHENS,

                                             Plaintiff - Appellant,

          versus

JOHN B. TAYLOR,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-1224-R)


Submitted:   April 15, 1996                   Decided:   May 3, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.

Frizell Stephens, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

Appellant's Fed. R. Civ. P. 60(b) motion for reconsideration of the

order denying his motion for a preliminary injunction and denying
his motion for recusal of the district court judge. We have re-

viewed the record and the district court's opinion and find no

abuse of discretion and no reversible error in the district court's

order denying Appellant's Rule 60(b) motion.* Accordingly, we
affirm in part on the reasoning of the district court. Stephens v.

Taylor, No. CA-95-1224-R (W.D. Va. Dec. 21, 1995). We dismiss as

interlocutory the appeal of the order denying the motion for re-

cusal. See 28 U.S.C. §§ 1291, 1292 (1988); Fed. R. Civ. P. 54(b);
Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). We deny

Appellant's motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                              AFFIRMED IN PART, DISMISSED IN PART




    *
      To the extent that Appellant's motion for a preliminary in-
junction could be construed as a motion for a temporary restraining
order, the order denying reconsideration of the denial of that
motion is neither a final order nor an appealable interlocutory
order. See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th
Cir. 1976).

                                2